Case 1:20-cv-01387-AJT-JFA Document 237 Filed 07/08/21 Page 1 of 3 PageID# 8209




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Alexandria Division)

  CENTER FOR WORKPLACE COMPLIANCE
  (f/k/a EQUAL EMPLOYMENT ADVISORY
  COUNCIL),

  Plaintiff and Counterclaim Defendant,

  v.                                                          Case No. 1:20-cv-01387-AJT-JFA

  LITTLER MENDELSON, P.C., LANCE E. GIBBONS,
  THERESA GOKTURK (a/k/a CHRIS GOKTURK), and
  DOE DEFENDANTS 1-10, INCLUSIVE,

  Defendants and Counterclaimants.


                  PLAINTIFF CENTER FOR WORKPLACE COMPLIANCE’S
                  MEMORANDUM IN SUPPORT OF ITS MOTION TO SEAL

           Pursuant to Local Rule 5, Plaintiff and Counterclaim Defendant, Center for Workplace

 Compliance (“CWC”) hereby moves to file the following documents under seal:

                 CWC’s Response to Littler Mendelson’s Report on Database Search Pursuant to

                  June 11, 2021 Order.

                 CWC’s Declaration in Support of CWC’s Response to Littler Mendelson’s Report

                  on Database Search Pursuant to June 11, 2021 Order.

                 Exhibits A-E, G, and J to the Declaration in Support of of CWC’s Response to

                  Littler Mendelson’s Report on Database Search Pursuant to June 11, 2021 Order.

           These documents contain quotes from, or summarizes information or documents

 designated by Defendant Littler Mendelson, P.C. as Confidential under the Protective Order. ECF

 No. 60.




                                                 1
Case 1:20-cv-01387-AJT-JFA Document 237 Filed 07/08/21 Page 2 of 3 PageID# 8210




         When a party moves to file material under seal because another party has designated that

 material as confidential, the burden rests with the party designating the material as confidential to

 file a response to the motion explaining why sealing is necessary, providing references to relevant

 case law, and identifying the time period the party seeks to have the document maintained under

 seal. Local Rule 5. Accordingly, Littler must justify the sealing of information it designated

 confidential
  Respectfully submitted,                         MORGAN LEWIS & BOCKIUS LLP

                                                  By:                 /s/ Mark L. Krotoski
  Dated: July 8 , 2021                                               /s/ J. Kevin Fee
                                                        Mark L. Krotoski (pro hac vice)
                                                        J. Kevin Fee (Virginia Bar. No. 88376)
                                                        Jane W. Wise (pro hac vice)
                                                        Rachel E. Fertig (pro hac vice)
                                                        Stephanie L. Roberts (pro hac vice)
                                                        1111 Pennsylvania Ave. NW
                                                        Washington, DC 20004-2541
                                                        Telephone: +1.202.739.3000
                                                        Facsimile: +1.202.739.3001
                                                        mark.krotoski@morganlewis.com
                                                        kevin.fee@morganlewis.com
                                                        jane.wise@morganlewis.com
                                                        rachel.fertig@morganlewis.com
                                                        stephanie.roberts@morganlewis.com

                                                        Thomas Y. Nolan (pro hac vice)
                                                        1400 Page Mill Road
                                                        Palo Alto, CA 94304
                                                        Telephone: +1.650.843.4000
                                                        Facsimile: +1.650.843.4001
                                                        thomas.nolan@morganlewis.com

                                                        David R. Kocan (pro hac vice)
                                                        One Market, Spread Street Tower
                                                        San Francisco, CA 94105
                                                        Telephone: +1.415.442.1000
                                                        Facsimile: +1.415.442.4001
                                                        david.kocan@morganlewis.com

                                                        Attorneys for Plaintiff and Counterclaim
                                                        Defendant Center for Workplace Compliance

                                                  2
Case 1:20-cv-01387-AJT-JFA Document 237 Filed 07/08/21 Page 3 of 3 PageID# 8211




                                CERTIFICATE OF SERVICE

        I, J. Kevin Fee, hereby certify that on the 8th day of July 2021, I served, via the court’s

 electronic filing system PLAINTIFF CENTER FOR WORKPLACE COMPLIANCE’S NOTICE

 OF FILING OF A MOTION TO SEAL on all counsel of record.

  Attorneys for Defendants and                       Attorneys for Defendant and Counterclaimant
  Counterclaimants Littler Mendelson, P.C.,          Lance E. Gibbons
  and Theresa Gokturk

  John A. Burlingame                                 Robert C. Gill, II
  (Virginia Bar No. 32694)                           (Virginia Bar No. 26266)
  2550 M Street, NW                                  Ian A. McLin (Virginia Bar No. 92403)
  Washington, DC 20037                               Saul Ewing Arnstein & Lehr LLP
  Telephone: +1.202.626.6871                         1919 Pennsylvania Ave. NW, Suite 550
  john.burlingame@squirepb.com                       Washington, DC 20006
                                                     Telephone: +1.202.295.6605
  David S. Elkins (pro hac vice)                     robert.gill@saul.com
  Joseph Patrick Grasser (pro hac vice)              ian.mclin@saul.com
  1801 Page Mill Road, No. 110
  Palo Alto, CA 94304
  Telephone: +1.650.843.3378
  david.elkins@squirepb.com
  joseph.grasser@squirepb.com

  Joseph A. Meckes (pro hac vice)
  275 Battery Street, 26th Floor
  San Francisco, CA 94111
  Telephone: +1.925.595.8225
  joseph.meckes@squirepb.com

  Eleanor Marie Carney Hagan
  (pro hac vice)
  Key Tower, 127 Public Square #4900
  Cleveland, OH 44144
  Telephone: +1.216.479.8072
  eleanor.hagan@squirepb.com

  Dated: July 8, 2021                                    By:       /s/ J. Kevin Fee
                                                                   J. Kevin Fee




                                                 3
